George K. Cracraft, Judge, concurring. I concur with the result reached by the majority but only because the United States Supreme Court in its Ridgway decision has left us no alternative. Although fully bound by that decision, I am not prohibited from questioning its soundness. As a veteran of two wars, it is easy for me to understand the congressional purpose in affording certain measures of protection to our soldiers and sailors while in active service or benefits after their discharge. Moreover, I have little difficulty in accepting the proposition that Congress has a legitimate interest in making the proceeds of life insurance issued to such person payable in a uniform manner throughout the country. I recognize to achieve this interest may warrant a rejection of varying state laws of descent and distribution or distinctions between state laws governing community property and dower interests. I have extreme difficulty, however, in believing that Congress, in its zeal for uniformity, intended to permit former servicemen the right to violate otherwise valid and binding contractual rights or to ignore valid court orders with respect to those rights. Ridgway declares that a serviceman may ignore contractual legal obligations owed another with impunity and the fruits of that misconduct shall inure to the benefit of a third person not a party to the contract. Nor can I accept the proposition that in its zeal Congress intended to completely abrogate universally accepted laws of contract, equity and basic justice, and thereby give validity and approval to rights conceived in inequity and unconscionable conduct. I am authorized to state that Judges Glaze and Cooper join in this concurring opinion.